        Case 7:19-cr-00522 Document 263 Filed on 05/27/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 27, 2021
                              UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             § CRIMINAL ACTION NO. 7:19-CR-00522-4
                                                §
DANIEL J. GARCIA                                §

                                            ORDER

           The Court now considers “Defendant’s Motion to Reconsider or Clarify Order on

‘Government’s Motion in Limine to Exclude Hearsay Statements, and in the Alternative, to

Admit Proffered Statements of Defendant Daniel J. Garcia.’”1 The Court notes that the ten-day

response deadline for motions filed was clearly stated at the hearing held on April 1, 2021.2

Thus, Defendant’s motion to reconsider or clarify order is DENIED.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 27th day of May, 2021.


                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge




1
    Dkt. No. 261.
2
    See Dkt. No. 254 at 36.

1/1
